Citation Nr: 0806274	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  03-06 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for otitis 
media.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.

3.  Entitlement to an increased rating for schizophrenia, 
currently rated as 
70-percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which assigned an increased rating of 10 percent disabling 
for otitis media but denied increased ratings for left ear 
hearing loss and schizophrenia.  

The Board remanded this case in April 2004 to obtain 
additional medical records, comply with the notice provisions 
of the Veterans Claims Assistance Act (VCAA), and to have the 
veteran undergo a VA examination to assess the severity of 
his disabilities.  

At the time of the Board's April 2004 remand, the issues on 
appeal included entitlement to a total disability rating 
based on individual unemployability (TDIU).  But a June 2007 
rating decision, prior to the return of this case to the 
Board, granted the veteran's TDIU claim.  He did not file a 
notice of disagreement (NOD) in response to contest the 
effective date assigned.  So that decision was a full grant 
of the benefits requested.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (indicating he must separately appeal a 
downstream issue).  Accordingly, that claim has been resolved 
and is no longer before the Board.  Still, though, in view of 
the 100 percent schedular rating for schizophrenia being 
granted in this decision, the veteran may elect to receive 
this greater benefit.  He cannot, however, receive both 
benefits.  See 38 C.F.R. § 4.16(a); VAOPGPREC 6-99 (June 7, 
1999).  See, too, Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).




FINDINGS OF FACT

1.  The veteran has the highest possible schedular evaluation 
for his otitis media.

2.  The veteran's left ear hearing loss is manifested by no 
more than Level IV hearing impairment, and since he is not 
deaf in his non-service-connected right ear, the hearing 
acuity in this ear is presumed to be within normal limits 
(i.e., Level I).  

3.  The competent medical evidence indicates the veteran's 
schizophrenia causes total occupational and social 
impairment.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for otitis media.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Codes 6200-6260 (2007)

2.  The criteria also are not met for a compensable rating 
for left ear hearing loss.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.86, Diagnostic Code 6100 (2007).

3.  The criteria are met, however, for a higher 100 percent 
rating for the schizophrenia.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  When possible, this notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ, i.e., the RO).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Here, a letter dated in December 2004 satisfied the VCAA's 
duty to notify provisions as this letter discussed the 
requirements for establishing his entitlement to an increase 
in the rate of his service-connected compensation by showing 
his disability has worsened.  

It is noted that the December 2004 notice was not provided 
prior the March 2002 rating decision on appeal.  When, for 
whatever reason, there was no or inadequate pre-decisional 
VCAA notice, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  With respect to 
the present claim, the Board finds that any notice problem 
was "cured" by the December 2004 letter and the subsequent 
July 2007 SSOC.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
appellant was provided this notice in the December 2004 
letter.  

Further, if the Diagnostic Codes under which the claimant is 
rated contain criteria necessary for entitlement to higher 
disability ratings that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Here, the appellant was provided this general 
notice in the March 2002 rating decision, November 2002 SOC, 
December 2004 letter, and July 2007 SSOC.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided this notice collectively in the March 
2002 rating decision, November 2002 SOC, December 2004 
letter, and July 2007 SSOC.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6.  This information was conveyed to the 
appellant in the November 2002 SOC and December 2004 letter.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial, and that once an error is identified the burden 
shifts to VA to show the error was not prejudicial to the 
appellant, i.e., harmless.  The Federal Circuit stated that 
requiring an appellant to demonstrate prejudice as a result 
of any notice error is inconsistent with the purposes of both 
the VCAA and VA's uniquely pro-claimant benefits system.  
Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. 
January 30, 2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).  See, too, 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board had erred by relying on various 
post-decisional documents for concluding that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless that the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
so found the error was harmless).

In this case, the Board finds that notice errors will not 
affect the essential fairness of the adjudication because the 
appellant is reasonably expected to understand what was 
needed to establish an increased rating from the various 
notice letters sent to him by the RO, in the SOC and SSOC, 
and in information gleaned from the Board's April 2004 
remand.  In particular, the December 2004 letter requested 
that he submit evidence showing that his service-connected 
disability had increased in severity - noting this evidence 
may be a statement and supporting medical records from his 
physician, statements from other individuals, and his own 
statements.  He was informed, as well, of the Diagnostic Code 
requirements for increased ratings in the rating decision, 
the SOC, and SSOCs.  Moreover, it is noted that an evaluation 
in excess of 10 percent disabling cannot be granted for 
otitis media as a matter of law because the assigned 10 
percent rating is the highest rating available for this 
disorder.  Similarly, a compensable rating for left ear 
hearing loss cannot be awarded as a matter of law because, as 
explained below, in evaluating service connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed for his 
increased-rating claims.  

Although complete notice was not sent before the initial AOJ 
decision in this case, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  That is to say, he has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  For these reasons, it is not prejudicial to him for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, the veteran's service and VA medical records as 
well as the decision and supporting evidence in connection 
with his claim for benefits from the Social Security 
Administration (SSA) have been obtained and he has been 
afforded VA examinations in connection with his claims, 
including to obtain the information necessary to assess the 
severity of his disability.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 
526 (1995);VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).  He was informed of the 
kind of evidence that was required to support his claims and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  He did not 
provide any information to VA concerning available relevant 
treatment records that he wanted the RO to obtain for him 
that were not obtained.  He was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
He was provided notice of the medical evidence needed for an 
increased evaluation, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Hence, no further 
notice or assistance to him is required to fulfill VA's duty 
to assist him in the development of his claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Finally, with respect to the schizophrenia claim, the Board 
finds that review of the claims folder reveals compliance 
with the VCAA.  In the event any defect in notice or 
assistance is found, the Board emphasizes that, given the 
favorable disposition of the appeal, such defect does not 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  That said, a recent decision of the 
United States Court of Appeals for Veterans Claims (Court) 
has held that in determining the present level of a 
disability for any increased-evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Otitis Media

Otitis media is rated under 38 C.F.R. § 4.87, Diagnostic 
Codes 6200-6260 [as chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration or with aural polyps - tinnitus.]  
See also 38 C.F.R. §  4.27 indicating hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.

The veteran's current 10 percent rating represents the 
maximum possible schedular evaluation for this disability.  
Therefore, a higher schedular rating is not warranted under 
this section.



However, Diagnostic Code 6200 also provides that hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, may be rated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200.  Thus, 
the issue before the Board is whether the veteran is entitled 
to a separate rating for tinnitus.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14); Fanning v. Brown, 4 Vet. App. 225 
(1993) (when symptomatology of a veteran's disability is not 
duplicative, or overlapping with the symptomatology of 
additional residuals, evaluation of the veteran's disability 
under multiple codes is permitted).

Diagnostic Code 6260, effective from June 13, 2003, allows 
for an evaluation of 10 percent for recurrent tinnitus.  See 
38 C.F.R. § 4.87, Diagnostic Code 6260.  In interpreting the 
provision, the Diagnostic Code's commentary provides the 
following:  Note (1) of this code provides that a separate 
evaluation for tinnitus may be combined with an evaluation 
under diagnostic codes 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) allows for a single 
evaluation to be assigned for recurrent tinnitus, whether the 
sound is perceived in one ear or both ears, or in the head.  
Note (3) provides that objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may 
or may not be pathologic) is not evaluated under this 
diagnostic code, but instead as part of any underlying 
condition causing it.

The veteran has been afforded three VA examinations for ear 
disease, in January 2002, January 2005, and February 2007.  
These examinations reflect a finding of eustatian dysfunction 
of the left.  The remainder of these examinations reflect 
that the left ear is essentially normal with no infections of 
the middle ear, suppuration, or polyps.  All three VA ear 
disease examinations reflect that there is no active disease 
present.  Audiometric examinations in December 2001, 
February 2005, and January 2007 reveal findings of bilateral 
tinnitus.



Considering this evidence, the Board finds that the veteran 
is not entitled to a separate rating for tinnitus.  The 
evidence of record reflects that the tinnitus is the 
underlying condition for his service-connected chronic otitis 
media that supports the 10 percent evaluation under 
Diagnostic Codes 6200-6260.  Specifically, in the March 2002 
rating decision which assigned the higher 10 percent rating, 
the RO noted that VA examination showed the auricle is normal 
and there is no edema, scaling, or discharge and stated that 
an evaluation of 10 percent is assigned under Diagnostic Code 
6260 for recurrent tinnitus.  Therefore, a separate 
evaluation for tinnitus is not permissible, as such would 
violate the provisions against pyramiding because a separate 
rating would be duplicative and/or overlapping.  
See 38 C.F.R. § 4.14.

Additionally, the veteran is already separately service 
connected for left ear hearing loss and the record contains 
no evidence of any other complications from otitis media.  As 
such, no additional rating is warranted on that basis.  
Therefore, the Board finds that he is not entitled to an 
increased evaluation for his otitis media.  Since the 
preponderance of the evidence is against his claim, the 
benefit of the doubt doctrine is inapplicable and his claim 
must be denied.  38 C.F.R. § 4.3.

Left Ear Hearing Loss

In evaluating service-connected hearing impairment disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  The Rating 
Schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  
See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. 
§ 4.86(b) provide that when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  However, as 
will be apparent from the evidence discussed below, neither 
38 C.F.R. § 4.86(a) nor (b) is applicable in this appeal.

On the authorized audiological evaluation in December 2001, 
left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
45
50
65
70

These results show an average decibel loss of 58 and speech 
recognition ability score of 80 percent in the left ear.  The 
report includes a diagnosis of mild to moderately severe 
bilateral sensorineural hearing loss from 500 hertz to 4000 
hertz.  

On the authorized audiological evaluation in February 2005, 
left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
40
35
40
45
50

These results show an average decibel loss of 41 and speech 
recognition ability score of 96 percent in the left ear.  The 
report includes a diagnoses of mild to moderately severe 
bilateral sensorineural hearing loss from 500 hertz to 4000 
hertz and excellent speech recognition.  

On the authorized audiological evaluation in January 2007, 
left ear pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
30
35
35
30
40

These results show an average decibel loss of 35 and speech 
recognition ability score of 100 percent in the left ear.  
The report includes a diagnoses of mild mixed hearing loss 
from 500 hertz to 4000 hertz and excellent speech 
recognition.

These audiometric measurements are confirmed by VA outpatient 
treatment records which include a January 2003 report of 
audiology assessment showing the following left ear pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
30
35
30
25
40

These results show an average decibel loss of 32 and speech 
recognition ability score of 100 percent in the left ear.  
The report includes diagnostic impressions of mild sloping to 
profound mixed hearing loss and bilateral excellent speech 
recognition ability.

As explained, service connection is currently in effect for 
only the left ear.  According to the regulations, if impaired 
hearing is service connected in only one ear, in order to 
determine the percentage evaluation, from Table VII, the 
nonservice connected ear will be assigned a Roman Numeral 
designation of I.  38 C.F.R. § 4.85(f).  The December 2001 
audiology results show the veteran's hearing in his left ear 
is consistent with level IV hearing impairment.  See 
38 C.F.R. § 4.85, Table VI.  The remaining audiology results 
(January 2003, February 2005, and January 2007) show that his 
left ear hearing is consistent with level I hearing 
impairment.  Based on either left ear hearing impairment 
measured at level IV or, instead, using level I, a 
noncompensable (zero percent) evaluation, and no more, 
is warranted.  Id., Table VII.  

It is important for the veteran to understand that, under 
Lendenmann, the assignment of disability ratings for hearing 
impairment are derived by a mechanical (meaning 
nondiscretionary) application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  That is to say, his complaints of greater 
hearing impairment, alone, do not provide a basis for 
increasing his rating because the results of his audiometric 
examinations, the objective measure of the severity of his 
hearing loss, do not support doing this.  Moreover, since the 
preponderance of the evidence is against his claim, the 
benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.3.

Based upon the guidance of the Court in Hart v. Mansfield, 
No. 05-2424 (U.S. Vet. App. Nov. 19, 2007), the Board has 
considered whether staged ratings are appropriate.  However, 
in the present case, the veteran's otitis media and left ear 
hearing loss have remained constant throughout the course of 
the period on appeal and, as such, staged ratings are 
unwarranted.

Schizophrenia

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria incorporate the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 
4.130.

A 70 percent evaluation is warranted for schizophrenia if the 
veteran exhibits occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F.3d 1318 
(Fed. Cir. 2004).



In evaluating the evidence, the Board has also noted Global 
Assessment of Functioning (GAF) scores contained in the DSM-
IV, which clinicians have assigned.  The GAF is a scaled 
rating reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 
(1995) (describing what GAF scores entail).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

The higher the score, the better the functioning of the 
individual.  For instance, a GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See generally DSM-IV.

Here, the evidence indicates the veteran's disability picture 
has approximated the type and degree of symptoms resulting in 
total occupational and social impairment so as to warrant an 
increased evaluation of 100 percent disabling, as claimed by 
the veteran.



A December 2001 report of VA examination for mental disorders 
notes that the veteran reported that he was getting depressed 
more frequently.  The diagnoses included schizophrenic 
disorder undifferentiated type with depression.  The GAF 
score was 50.

During a VA mental disorders examination in May 2005, the 
veteran's complaints included feeling that people are talking 
about him and laughing at him.  He reported that he prefers 
to be alone and detached from social relations.  The examiner 
noted that the veteran was in ambulatory psychiatric 
treatment at the Ponce VA clinic in the last year.  Clinical 
evaluation revealed that his judgment and insight were poor.  
The diagnoses included schizophrenia, undifferentiated type.  
The examiner noted that the veteran has serious symptoms and 
serious impairment in his social and occupational 
functioning, which meets the DSM-IV criteria for a GAF score 
of 50.  The examiner concluded the veteran has serious 
symptoms and serious impairment in social and occupational 
functioning.  His persistent depressed mood and blunted 
affect, his inability to establish adequate interpersonal 
relations with his poor judgment and poor insight are 
interfering with his industrial capacity and his ability to 
deal with the stressful situation of a working environment 
and, therefore, he is not able to work due to his mental 
disorder.  

A January 2007 report of VA examination for mental disorders 
notes the veteran "does not go out of home due to severe 
fears and expectation of bad things to happen."  He reported 
hearing many voices calling him and seeing shadows and other 
people getting in his room at night.  He complained of 
urinary incontinence for years and reported that his wife 
manages all his affairs due to his memory problems and past 
misuse of money.  The examiner noted the veteran's symptoms 
reflect a severe impairment in his social, marital, and 
interpersonal functioning.  He was considered marginally 
competent to handle his VA funds.  Based on the history, 
records, and evaluations, the examiner concluded the veteran 
was considered to have severe impairment in his overall 
functioning and capacities due to his service-connected SCUT 
(schizophrenia, chronic, undifferentiated type).  The GAF 
score was 50.  

VA outpatient treatment records include a January 2007 
psychiatry note which also reflects a GAF score of 50.  VA 
treatment records as well as evidence obtained from the 
Social Security Administration (SSA) reflect ongoing mental 
health treatment.  

The GAF scores assigned over the relevant period have 
consistently been identified as 50.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  Scores such as the 
veteran's essentially show serious social and occupational 
impairment, "unable to keep a job."  The Board finds that 
the overall picture more nearly approximates the criteria for 
a 100 percent rating ("total occupational and social 
impairment").  

Accordingly, upon consideration of the veteran's GAF scores, 
VA psychiatric examination reports, and VA mental health 
treatment records as well as evidence from the SSA the Board 
finds that the evidence supports the veteran's claim for an 
increased rating to the maximum 100 percent level.  His total 
occupational impairment (as also evidenced by the grant of 
the TDIU) in conjunction with his severe social impairment 
most closely approximates the criteria for a 100 percent 
evaluation.  So this rating must be assigned.  38 C.F.R. 
§ 4.7.

Accordingly, resolving all reasonable doubt in the veteran's 
favor, the Board finds that his schizophrenia results in 
symptoms that most closely approximate total occupational and 
social impairment, and an increased evaluation of 100 percent 
is therefore warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9204.




ORDER

The claim for a rating higher than 10 percent for otitis 
media is denied.

The claim for a compensable rating for left ear hearing loss 
is denied.

But a higher 100 percent rating is granted for the 
schizophrenia, subject to statutes and regulations governing 
the payment of VA compensation.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


